               Case 2:20-cv-01754-RSM Document 8 Filed 01/12/21 Page 1 of 1




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   CHRISTOPHER SHAWN WRIGHT ,

 9                              Plaintiff,                 CASE NO. 2:20-cv-01754-RSM-BAT

10           v.                                            ORDER DISMISSING THE CASE
                                                           WITHOUT PREJUDICE
11   KING COUNTY MUNICIPAL CORP. et
     al.,
12
                                Defendant.
13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     The Case is dismissed without prejudice.

19          (3)     The Clerk shall provide a copy of this Order to the parties.

20          Dated this 12th day of January, 2021.

21

22                                                  A
                                                    RICARDO S. MARTINEZ
23                                                  CHIEF UNITED STATES DISTRICT JUDGE



     ORDER DISMISSING THE CASE WITHOUT
     PREJUDICE - 1
